EXHIBIT 99.2 Consolidated Report to the Financial Community ThirdQuarter 2009 (Released October 27, 2009)(Unaudited) HIGHLIGHTS After-Tax EPS Variance Analysis 3rd Qtr. 3Q 2008 Basic EPS – GAAP Basis Special Items – 2008 (0.05) ▪ Normalized non-GAAP* earnings, excluding special items, were $1.11 per share for 3Q 2008 Normalized Earnings – Non-GAAP Basis* thethird quarter of 2009, compared with $1.60 per share for the third quarter of 2008. Distribution Deliveries (0.08) GAAP earnings for thethird quarter of 2009 were $0.77 per sharecompared with $1.55 Ohio Utilities DistributionRate Increase 0.05 per share in the prior year. Ohio Delivery Service Improvement Rider 0.06 Ohio Transition Cost RecoveryMargin (0.28) 3Q2009Results vs.3Q 2008 Generation Gross Margin O&M Reductions ▪ Electric distribution deliveries declined 2.9 million megawatt-hours (MWH), or 10%, Deferred Distribution Costs - OH (2008) due to the economic downturn and mild weather in the FirstEnergy companies' Pension Costs service territories. Cooling-degree-days were 14% lower than the same period last Depreciation year and 17% below normal. Industrial deliveries decreased 1.4 million MWH, or 16% - General Taxes 0.02 primarily related to reduced usage by steel and automotive customers. Commercial Investment Income - NDT and COLI deliveries declined 598,000 MWH, or 6%, while residential deliveries decreased Financing Costs 834,000 MWH, or 8%. Income Tax Adjustments (2008) Other 0.01 Lower distribution delivery revenues (excluding the impact of the Ohio rate increases 3Q 2009 Normalized Earnings - Non-GAAP Basis* $1.11 noted below) reduced earnings by $0.08 per share. The majority of this decline was Special Items - 2009 (0.34) attributable to lower sales to residential customers, as a result of the unusually mild 3Q 2009 Basic EPS - GAAP Basis $0.77 weather in the third quarter of 2009. ▪ The distribution rate increase for the three Ohio utilities increased earnings by $0.05 per share in the third quarter while the implementation of the Ohio delivery service improvement rider, effective in April 2009, increased earnings by $0.06 per share. ▪ In accordance with the Ohio Rate Certainty Plan (RCP), recovery of transition revenues for Ohio Edison Company (OE) and The Toledo Edison Company (TE) ended in December 2008, while recovery for The Cleveland Electric Illuminating Company (CEI) will extend through December 2010.Lower transition revenues in the third quarter of 2009 reduced earnings by $0.45 per share.This was offset by lower transition cost amortization in the third quarter of 2009, which increased earnings by $0.17 per share. ▪ Generation gross margin reduced earnings by $0.32 per share, as the result of several factors. Consolidated electric generation sales decreased 3.8 million MWH, or 11%.Retail generation sales decreased 3.1 million MWH, or 11%, while wholesale sales were down 724,000 MWH, or 10%, compared to the same period last year. (A Summary of Sources of Generation Sales and Power Purchases can be found on page 12.) FirstEnergy Solutions Corp. (FES)-supplied generation sales decreased 5.3 million MWH, or 23%. Sales to the retail market declined 5.0 million MWH, or 27%, primarily due to FES supplying approximately 65% of the Ohio retail load in the third quarter of 2009 compared to nearly 100% of the Ohio load in the same period last year.FES-supplied wholesale electricity sales decreased 259,000 MWH, or 6%, due in part to lower available economic generation during the third quarter of 2009. Lower generation margins at the Ohio utilities, Metropolitan Edison Company (Met-Ed) and Pennsylvania Electric Company (Penelec) in the third quarter of 2009 reduced earnings by $0.07 per share due to the expiration in 2008 of more favorably-priced power supply agreements.FES-supplied retail generation sales reduced earnings by $0.37 per share as lower volumes more than offset higher unit prices. The combination of the above items reduced retail generation revenues by $0.44 per share. Higher wholesale revenues increased earnings by $0.09 per share.The increase was attributable to higher PJM Reliability Pricing Model (RPM) capacity revenues at Met-Ed and Penelec ($44 million) in the third quarter of 2009 compared to the same period last year.FES-supplied wholesale sales were slightly lower as reduced sales volume ($8 million) and lower energy prices ($9 million) offset higher PJM RPM capacity revenues ($16 million) Lower fuel expenses, primarily due to reduced generation output, increased earnings by $0.11 per share.Generation output in the third quarter of 2009 was 17.5 million MWH, a reduction of 4.7 million MWH, or 21%, compared to the same period last year, primarily due to economic factors in the third quarter of 2009. Higher purchased power costs reduced earnings by $0.08 per share.Lower FES power purchases ($68 million) more than offset higher PJM RPM capacity expenses ($56 million) and increased earnings by $0.02 per share.Higher PJM RPM capacity expenses at Met-Ed and Penelec ($51 million) reduced earnings by $0.10 per share. Generation Gross Margin EPS Summary EPS Revenues Expense Total FES Generation Sales Utilities Retail Wholesale Energy PJM RPM Capacity Fuel Purchased Power PJM RPM Capacity FES POLR FES Retail Rate Volume Total Consolidated Report to the Financial Community -3rd Quarter 2009 2 ▪ Implementation of O&M reduction measures added approximately $0.17 per share($85 million) in the third quarter of 2009.The majority of the O&M reductions were realized from lower labor costs; reduced non-pension employee benefits; use of fewer contractors; and general company-wide cost control measures. O&M reductions at the distribution subsidiaries and the generation subsidiaries(including allocated savings from Corporate Shared Services) were approximately $0.08 per share ($40 million) and $0.09 per share ($45 million), respectively.On a year-to-date basis, O&M reductions totaled approximately $0.48 per share ($242 million) – distribution subsidiaries accounted for approximately $0.27 per share ($136 million) while the generation subsidiaries accounted for approximately $0.21 per share ($106 million). ▪ Under the Ohio RCP, the Ohio utilities were permitted to defer up to $150 million per year in distribution reliability expenses through December 2008.The absence of these deferrals in the third quarter of 2009 reduced earnings by $0.09 per share compared to the same period last year. ▪ ﻿Higher pension expense in the third quarter of 2009 reduced earnings by $0.11 per share. Reduced pension plan asset value, due to market performance during 2008, resulted in a decrease in the plan’s funded status, leading to increased expense in 2009. ▪ Incremental property additions increased depreciation expense by $0.04 per share. ▪ Lower general taxes increased earnings by $0.02 per share, primarily due to lower kilowatt-hour, gross receipts, and payroll taxes. ▪ Higher nuclear decommissioning trust income increased earnings by $0.23 per share. The gain realized from the sale of securities held in the trusts was due to a strategic repositioning of the assets to limit risks to the trusts and capture the strong market performance during the first nine months in 2009. Increased investment income from corporate-owned life insurance (COLI) contributed $0.02 per share to earnings. ▪ Net financing costs (excluding a premium on early partial redemption of FE Corp. notes due 2011) reduced earnings by $0.01 per share. Higher interest expense reduced earnings by $0.05 per share primarily due to interest associated with the issuance of first mortgage bonds (FMBs)and senior notes at the distribution companies in the fourth quarter of 2008 and the first nine months of 2009.Higher capitalized interest related to the construction program increased earnings by $0.04 per share. ▪ Earnings in the third quarter of 2008 included tax adjustments that increased earnings in that quarterby $0.12 per share when compared to the third quarter of 2009. ▪ Three special items were recognized during the third quarter of 2009: (i) a $0.30 per share decrease in earnings for costs associated with the early retirement of $1.2 billion of debt at FirstEnergy Corp.; (ii) a $0.07 per share decrease in earnings associated with organizational restructuring charges; and (iii) a $0.03 per share increase in earnings related to an adjustment to the impairment of securities held in trust for nuclear decommissioning activities. Consolidated Report to the Financial Community -3rd Quarter 2009 3 2009 Earnings Guidance Normalized non-GAAP* earnings guidance for 2009, excluding special items, is narrowed from $3.70 to $3.85 per share to $3.70 to $3.80 per share.Year-to-date normalized non-GAAP earnings now stand at $3.00 per share. * The 2009 GAAP to non-GAAP reconciliation statements can be found on page 14 of this report and all GAAP to non-GAAP reconciliation statements are available on the Investor Information section of FirstEnergy Corp.'s Web site at www.firstenergycorp.com/ir. For additional information, please contact: Ronald E. Seeholzer Irene M. Prezelj Rey Y. Jimenez Vice President, Investor Relations Director, Investor Relations
